Citation Nr: 1231851	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-23 263A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service from June 1968 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which, in pertinent part, denied entitlement to service connection for an adjustment disorder, not otherwise specified.  The RO in New Orleans, Louisiana, currently retains jurisdiction of the Veteran's claim file.  

The Veteran was scheduled to testify at a Board video conference hearing at the RO before a Veterans Law Judge in May 2011, but in February and March 2011 written submissions the Veteran and his wife indicated that he did not wish to attend his hearing.  In an August 2012 brief his representative indicated that the Veteran missed his scheduled Board hearing and did not contend that he wished to re-schedule it.  Given these submissions the Veteran's hearing request is deemed withdrawn.  

The issue has been re-characterized to comport to the evidence of record.  The claim of entitlement to service connection for an adjustment disorder has been re-characterized as part of a claim for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Subsequent to the rating decision on appeal, a November 2009 rating decision denied service connection for PTSD.  The Veteran did not appeal that decision.  Given that the November 2009 rating decision is final, and the competent evidence of record does not indicate that the Veteran has PTSD, his current claim of service connection for an acquired psychiatric disability has been re-characterized to exclude the diagnosis of PTSD.  See Clemons, supra;  38 C.F.R. § 20.1103.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection acquired psychiatric disability, to include an adjustment disorder, but to exclude PTSD.  

Competent medical evidence of record indicates that the Veteran has been diagnosed with mood and adjustment disorders.  

In several written statements the Veteran has reported that he was physically and mentally abused throughout service and had to fight to defend himself.  He claims that the way he was treated taught him to attack first before they get you, and that the person he became as a result of service cost him his first marriage and has harmed his relationship with his second wife.  In a June 2009 written statement the Veteran's wife reported that he is always angry, depressed, stays by himself, is detached, has bad dreams and fusses in his sleep, and accuses others of doing something wrong.  She reported further that the Veteran accuses her of acting like people in the Air Force and that she and others remind him of what happened in the Air Force.  
The Veteran's service treatment records STRs do not show treatment for an acquired psychiatric disability, however, they do note that he was seen at the mental health clinic in January 1969 for a pending discharge.  The Veteran's personnel records show that he was discharged due to a passive aggressive personality, aggressive type, manifested by immaturity, and that he was irresponsible and abused alcohol.  A formal psychiatric evaluation during service or prior to separation is not of record.  

The Veteran and his wife's lay statements collectively indicate that he claims to have suffered from psychiatric symptoms, such as anger, depression, and detachment for many years following service.  Given the nature of, and findings made during, his discharge, the above noted lay statements of a continuity of psychiatric symptomatology following service indicates that his current acquired psychiatric disability may be associated to service.  Therefore a VA examination should be conducted to determine the nature and etiology of the Veteran's claimed acquired psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Finally, in May 2012 the Veteran submitted additional lay evidence from himself and his wife and a list of medications he takes from his private physician.  This evidence has not been considered by the agency of original jurisdiction (AOJ) in the first instance.  Given that the Veteran's claim must be remanded for other reasons, on remand the AOJ should consider this evidence.  See 38 C.F.R. § 20.1304. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disability, to include an adjustment disorder.  The examiner is to elicit a history of his claimed disability from the Veteran.  For current acquired psychiatric disability diagnosed, other than PTSD, the examiner is to provide an opinion as to whether it at least as likely as not had its onset during, or is otherwise related to, service, including those events reflected in his personnel records indicating he had behavioral problems and was diagnosed with a personality disorder during service.  

A detailed rationale for all medical opinions must be provided. 

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated, including that evidence submitted by the Veteran in May 2012.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

